Name: Commission Regulation (EEC) No 583/85 of 6 March 1985 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: agricultural activity;  prices;  processed agricultural produce
 Date Published: nan

 No L 67/ 18 Official Journal of the European Communities 7. 3 . 85 COMMISSION REGULATION (EEC) No 583/85 of 6 March 1985 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 1 0 (3) thereof, Whereas Commission Regulation (EEC) No 2793/77 (3), as last amended by Regulation (EEC) No 3345/84 (4), fixes the level of special aid for skimmed milk and skimmed-milk powder for use as feed for animals other than young calves and the maximum selling price to be applied by dairies ; whereas the situ ­ ation on the market has developed in such a way that there is clear need to adapt the amounts of aid and the maximum selling price ; Whereas the implementation of a system to regulate production of milk and milk products by the applica ­ tion of the additional levy laid down in Article 5c of Regulation (EEC) No 804/68 should contribute in the near future to a significant reduction of the imbalance observed in this sector ; whereas, moreover, the budge ­ tary costs of the special aid arrangements under Regu ­ lation (EEC) No 2793/77 are high ; whereas, therefore, in respecting the obligation to publish an appropriate notice within the meaning of Article 1 (5), the mainte ­ nance of these arrangements should no longer be guaranteed after the 1985/86 and 1986/87 marketing years ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2793/77 is hereby amended as follows : 1 . In Article 1 (2) :  '9,5 ECU per 100 kilograms' in the first indent is replaced by ' 10,6 ECU per 100 kilograms',  '95 ECU per 100 kilograms' in the second indent is replaced by ' 106 ECU per 100 kilo ­ grams' 2. Article 1 (5) is repealed as from the beginning of the 1987/88 marketing year. 3 . In the first indent of Article 3 (1)(c), '3,38 ECU per 100 kilograms' is replaced by '2,28 ECU per 100 kilograms'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . (&lt;) OJ No L 321 , 16 . 12. 1977, p. 30 . (4) OJ No L 312, 30 . 11 . 1984, p . 15 .